DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 12/31/2020 is acknowledged. Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US 5,354,247).
Wilkinson teaches a method of conducting an exercise or training activity, comprising the steps of: using a stepped pyramid structure positioned on a first supporting surface, wherein the stepped pyramid structure includes: a pair of opposing first steps, positioned proximate to the first supporting surface; a pair of opposing second steps positioned above the pair of opposing first steps; and a crowning portion positioned above the pair of opposing second steps (see annotated figure below); a user placing a first foot on the stepped pyramid structure; the user placing a second foot on the stepped pyramid structure; and the user's feet positioned such that a substantial portion of the user's weight is supported by the stepped pyramid structure (column 6 lines 1-27).

    PNG
    media_image1.png
    354
    534
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEP2GO (see attached NPL) in view of Wilkinson (US 5,354,247).
Regarding claim 3, HEP2GO teaches a method of conducting an exercise or training activity, comprising the steps of: using a structure positioned on a first supporting surface (floor) and about an arm's length away from a second supporting surface (as shown in the figure below, the second supporting surface can be a chair as shown in the figure or a wall as stated in the accompanying description), a user placing a first foot on the structure; the user placing at least one hands on the 

    PNG
    media_image2.png
    310
    724
    media_image2.png
    Greyscale

HEP2GO fails to teach the structure is a stepped pyramid structure.  Wilkinson teaches a stepped pyramid structure including a pair of opposing first steps, positioned proximate to the first supporting surface; a pair of opposing second steps positioned above the pair of opposing first steps; and a crowning portion positioned above the pair of opposing second steps (see annotated figure above).  Wilkinson further teaches the stepped pyramid structure can be used for, “warm-up, cool-down, stretching and calisthenics exercises such as push-ups, dips, sit-ups, leg stretches, heel stretches, leg raises, calf stretches and toe raises” (column 6 lines 10-13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by HEP2GO with the stepped pyramid structure taught by Wilkinson in order to provide a more versatile structure which can be used for other movements as part of an exercise routine.
Regarding claim 4, HEP2GO teaches the first supporting surface is a floor (see figure above) and the second supporting surface is a wall that is generally perpendicular to the first supporting surface (see description reproduced above).

Regarding claim 9, HEP2GO teaches the stepped pyramid structure is positioned between the second support structure and the user's second foot (see figure above). 

Claims 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HeelThatPain (see attached NPL) in view of Wilkinson (US 5,354,247).
Regarding claim 3, HeelThatPain teaches a method of conducting an exercise or training activity, comprising the steps of: using a structure positioned on a first supporting surface (floor) and about an arm's length away from a second supporting surface (wall), a user placing a first foot on the structure; the user placing at least one hands on the second supporting surface; and the user's first foot positioned such that a substantial portion of the user's weight is supported by the structure (see figure below).

    PNG
    media_image3.png
    676
    916
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by HeelThatPain with the stepped pyramid structure taught by Wilkinson in order to provide a more versatile structure which can be used for other movements as part of an exercise routine.
Regarding claim 4, HeelThatPain teaches the first supporting surface is a floor (see figure above) and the second supporting surface is a wall that is generally perpendicular to the first supporting surface (see figure above).
Regarding claim 5, HeelThatPain teaches the user placing a second foot on the first supporting surface; and the user's shoulder, hip, and ankle on the same side of the user's body as the first foot are generally aligned in a plane (see figure above).
Regarding claim 10, HeelThatPain teaches the user places a second foot on the stepped pyramid structure; and the user's shoulder, hip, and ankle on at least one side of the user's body are generally aligned in a plane (see figure above).




Allowable Subject Matter
s 6-7, 11-14, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the particular foot positionings required by claims 6, 7, 11, 12, 13, 14, 16, or 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sithole (US 5,772,559) teaches a stepped pyramid structure including a pair of opposing first steps, positioned proximate to the first supporting surface; a pair of opposing second steps positioned above the pair of opposing first steps; and a crowning portion positioned above the pair of opposing second steps (Figs. 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784